Oppenheimer New Jersey Municipal Fund a series of Oppenheimer Multi-State Municipal Trust N-SAR Exhibit – Item 77D On June 7, 2013, Oppenheimer New Jersey MunicipalFund (the “Registrant”) filed a Supplement to its Statement of Additional Information (SEC Accession No. 0000728889-13-000860) adding a section titled “Investments in Municipal Preferred Shares Issued by a Closed-End Fund.”The Supplement is hereby incorporated by reference in response to Item 77D of the Registrant’s Form N-SAR. Oppenheimer Rochester National Municipals a series of Oppenheimer Multi-State Municipal Trust N-SAR Exhibit – Item 77D On June 7, 2013, Oppenheimer Rochester National Municipals (the “Registrant”) filed a Supplement to its Statement of Additional Information (SEC Accession No. 0000728889-13-000860) adding a section titled “Investments in Municipal Preferred Shares Issued by a Closed-End Fund.”The Supplement is hereby incorporated by reference in response to Item 77D of the Registrant’s Form N-SAR. Oppenheimer Pennsylvania Municipal Fund a series of Oppenheimer Multi-State Municipal Trust N-SAR Exhibit – Item 77D On June 7, 2013, Oppenheimer Pennsylvania MunicipalFund (the “Registrant”) filed a Supplement to its Statement of Additional Information (SEC Accession No. 0000728889-13-000860) adding a section titled “Investments in Municipal Preferred Shares Issued by a Closed-End Fund.”The Supplement is hereby incorporated by reference in response to Item 77D of the Registrant’s Form N-SAR.
